JUDGMENT
Restani, Judge:
The parties have advised the court that plaintiff paid the international shipping charges for the merchandise that was the subject of Slip Op. 99-95. Therefore, this case presents no controversy as to whether the importer, as opposed to the shipper, is hable for Harbor Maintenance Tax payments on goods admitted to a foreign trade zone. If there is “importer” liability under 26 U.S.C. § 4461(c), plaintiff would be such an importer. If there is “shipper” liability, the parties have agreed that plaintiff fits the regulatory definition of shipper.
Accordingly, plaintiff was liable for the payments it made and judgment is entered for defendant.